Citation Nr: 0905991	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  05-39 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to service connection for a lung disability, 
to include chronic obstructive pulmonary disease (COPD), 
emphysema, asthma, and sarcoidosis, for accrued benefits 
purposes.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1979 to 
February 1983.  He also had active duty for training 
(ACDUTRA) from February 1978 to September 1978.  The 
appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  In that decision, the RO denied a claim 
of service connection for cause of the veteran's death and an 
accrued benefits claim of service connection for a lung 
disability, including COPD, emphysema, asthma, and 
sarcoidosis.

In November 2007, the Board remanded the appellant's claims 
for additional development.  In the remand, the Board also 
referred to the agency of original jurisdiction (AOJ) claims 
of service connection for arthritis, a nervous condition to 
include depression, and residuals of a right hand and finger 
injury, each for accrued benefits purposes.  It does not 
appear that these issues have been addressed and they are 
again referred to the AOJ.




FINDINGS OF FACT

1.  The veteran died in April 2004; the immediate cause of 
death was pneumonia.

2.  At the time of the veteran's death, service connection 
was not in effect for any disability.

3.  The disease process leading to the veteran's death is not 
attributable to his active military service.

4.  The veteran did not have a lung disability that was 
attributable to his active military service.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. §§ 1101, 1112, 1131, 1310, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309, 3.312 (2008).

2.  The appellant is not entitled to accrued benefits for 
service connection for a lung disability.  38 U.S.C.A. 
§§ 1101, 1112, 1131, 5107, 5121 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.1000 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the appellant to provide any evidence 
in the appellant's possession that pertains to the claim.  
See 38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action 
needed to render a decision as to the claims on appeal has 
been accomplished.  Through an October 2004 notice letter, 
the appellant and her representative were notified of the 
information and evidence needed to substantiate the 
appellant's cause of death and accrued benefits claims.

During the pendency of the claim, the United States Court of 
Appeals for Veterans Claims issued a decision regarding the 
general notice requirements for Dependency and Indemnity 
Compensation (DIC) claims.  See Hupp v. Nicholson, 21 Vet. 
App. 342 (2007).  Notice for DIC claims is to include:  (1) a 
statement of the conditions, if any, for which a veteran was 
service connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service connected.  Id. at 352-53.  The 
veteran was not service connected for any disability at the 
time of his death; thus, the October 2004 letter provided 
sufficient notice to the appellant regarding the cause of 
death claim.

The Board also finds that the October 2004 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the appellant was 
notified that VA was responsible for obtaining relevant 
records from any Federal agency and that VA would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letter 
requested the appellant to submit medical evidence, opinions, 
statements, and treatment records regarding the veteran's 
disabilities.  Consequently, a remand of the DIC issue for 
further notification of how to substantiate the claim is not 
necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issues on appeal.  The veteran's service medical records have 
been obtained and associated with the claims file, as have 
medical records from multiple private treatment providers.  
The appellant indicated that the veteran may have been 
treated at the VA Medical Center (VAMC) in St. Louis, 
Missouri, in 1983.  A request for those records was made to 
the St. Louis VAMC, but the facility indicated that no such 
records were available.  In December 2007, the appellant was 
asked to submit or identify any other evidence that may have 
been relevant to substantiating the claims.  The appellant 
responded that she had no additional information or evidence 
to submit.

In September 2008, pursuant to the Board's remand, a VA 
medical opinion was requested and obtained in connection with 
the cause of death claim, the report of which is of record.  
Furthermore, the appellant was afforded a hearing before the 
Board in April 2007, the transcript of which is also of 
record.  Thus, VA has properly assisted the appellant in 
obtaining any relevant evidence.

II. Analysis

A. Cause of Death

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).  In addition, certain 
chronic diseases, such as bronchiectasis and sarcoidosis, may 
be presumed to have been incurred during service if the 
disease becomes manifest to a compensable degree within one 
year of separation from qualifying military service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.307, 3.309 (2008).  A surviving spouse of a 
qualifying veteran who died as a result of a service-
connected disability is entitled to receive dependency and 
indemnity compensation.  38 U.S.C.A. § 1310 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.312 (2008).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312(a).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).

Contributory cause of death is inherently one not related to 
the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  In the same category 
there would be included service-connected disease or injuries 
of any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions.  38 C.F.R. § 3.312(c)(2).

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were debilitating effects and general impairment of health to 
an extent that would render the person materially less 
capable of resisting the effects of other disease or injury 
primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  38 C.F.R. 
§ 3.312(c)(3).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4).

According to his death certificate, the veteran died on April 
[redacted], 2004, at St. Francis Medical Center.  The immediate cause 
of death was listed as pneumonia.  No other underlying causes 
or significant conditions contributing to death were listed 
on the death certificate.  A summary was issued at the time 
of his death at St. Francis.  It listed the veteran's final 
diagnoses as bullous emphysema, respiratory insufficiency, 
and bilateral pneumonia.  Additionally, private medical 
records detailed the veteran's treatment for various lung 
disabilities, including COPD, emphysema, asthma, and 
sarcoidosis.

At the time of his death, the veteran was not service 
connected for any disability.  Nevertheless, the appellant 
asserts that the veteran died as a result of a lung 
disability that was incurred or aggravated during the 
veteran's military service.  The appellant believes that a 
lung disability either had its onset during the veteran's 
service or that he had a pre-existing lung disability that 
was made worse by the veteran's service.

Generally, a veteran will be considered to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorder noted at 
entrance into service, or where clear and unmistakable 
evidence demonstrates that an injury or disease existed prior 
thereto and was not aggravated by such service.  38 U.S.C.A. 
§ 1111 (West 2002); 38 C.F.R. § 3.304(b) (2008).  Thus, there 
is a rebuttable presumption of soundness unless a condition 
is noted at entry.

A review of the veteran's service medical records reveals 
that he underwent examination in December 1977 prior to his 
ACDUTRA service.  The lungs and chest portion of the 
examination was normal and a chest x-ray was within normal 
limits.  The veteran did not report any prior lung disability 
concerning his medical history.  In March 1978, the veteran 
was diagnosed with an acute respiratory disease.  Later that 
month, the veteran's lungs were clear.  In August 1978, the 
veteran was examined for release from active duty.  The lungs 
and chest portion of the examination was normal and no lung 
disability was listed in the medical history.  In October 
1979, a health certificate was produced when the veteran 
entered active service.  It was noted that the veteran did 
not currently have, or have a history of, a respiratory 
illness, including pneumonia.

In consideration of the evidence from service, the Board does 
not find that the veteran had a pre-existing lung disability.  
No lung disability was noted on the December 1977 examination 
report or the October 1979 health certificate.  While an 
acute respiratory disease was seen in March 1978, no such 
disease was found when the veteran was again examined in 
August 1978.  Although the appellant contends that the 
veteran had problems with his lungs prior to military 
service, there is no clear and unmistakable evidence 
demonstrating that any such lung disability pre-existed 
service.  Accordingly, the veteran is presumed to have been 
sound at entrance into service.

The service medical records also include a January 1983 
separation examination report.  On his report of medical 
history, the veteran noted that he had shortness of breath.  
Although a chest x-ray was not taken, the lungs and chest 
portion of the separation examination was normal.

In July 1983, within one year after service, the veteran 
underwent VA examination in connection with compensation 
claims unrelated to a lung disability.  At the examination, 
the veteran reported that he had shortness of breath and that 
a private doctor had told the veteran that he had fluid on 
his lungs.  To the extent the veteran's respiratory system 
was examined, the results were negative.  The examination 
report referenced treatment by the private doctor and also at 
the St. Louis VAMC.  As noted in the VCAA discussion, any 
such records could not be obtained by VA and were never 
submitted by the veteran or the appellant.

Beginning in 1993, private treatment records document 
treatment for several lung disabilities.  Records from 
Pemiscot Memorial Health Systems show that the veteran was 
treated for pneumonia in February 1993 and for a chronic 
airway obstruction in March 1993.

The veteran began to receive regular treatment for several 
lung disabilities by 1999.  The veteran was seen at Southeast 
Missouri Health Clinic in May 1999 for bronchitis after an 
emergency room visit at Missouri Delta Medical Center.  In 
May 1999 and June 1999, he was assessed with COPD and 
pulmonary fibrosis.  In June 1999, the veteran was again seen 
in the emergency room at Missouri Delta and he was thought to 
have COPD with possible bronchiectasis.  A July 1999 report 
included an assessment of dyspnea and pneumonia.  A history 
of tobacco use and exposure to factory chemicals during 
employment was noted.  A July 1999 chest x-ray revealed 
pulmonary emphysema with chronic changes.  Another July 1999 
report included an impression of COPD, bilateral basilar 
pneumonia, and chronic pulmonary problems, with the exact 
etiology undetermined.  A September 1999 discharge summary 
from Barnes-Jewish Hospital noted a three-year history of 
recurrent pneumonia.  A biopsy was consistent with 
sarcoidosis.  The summary noted a ten-year history of tobacco 
use.

July 1999 treatment records from K.I.K., M.D., include an 
impression of dyspnea with chronic sputum production and 
weight loss of undetermined etiology.  The history of the 
veteran's tobacco use was described as not heavy.  A CT scan 
of the thorax showed severe cystic bronchiectatic changes and 
emphysema.  In February 2001, a chest x-ray showed extensive 
fibrotic lung changes consistent with the clinical diagnosis 
of sarcoidosis and Dr. K.I.K. began to treat the veteran for 
sarcoidosis.

In 2003, the veteran received further treatment for various 
lung disabilities at Missouri Delta.  Chest x-rays showed 
pneumonia, fibrosis of the lungs, pulmonary emphysema, and 
pleural effusion and thickening.  The veteran was also 
treated for COPD and asthma in 2003 at Southeast Missouri 
Health Clinic.  Dr. K.I.K. continued to treat the veteran as 
well during this time period.  A December 2003 chest x-ray 
reflected the latter stages of sarcoidosis.

Treatment for various lung disabilities continued in early 
2004.  A January 2004 consultation at Missouri Delta 
reflected that the veteran had end-stage lung disease and 
chronic obstructive failure with features of emphysema and a 
diagnosis of sarcoidosis with asthmatic features and 
recurrent infection of the lung.  Chronic respiratory failure 
and fibrotic changes were also noted.  The consulting 
physician noted that, according to the veteran, the history 
of lung disease began in 1979 when he first entered military 
service.  A January 2004 discharge summary from Missouri 
Delta listed diagnoses of severe chronic lung disease 
secondary to sarcoidosis and pseudomonas pneumonia.  A 
discharge summary from Barnes-Jewish hospital, also dated in 
January 2004, contained diagnoses of end-stage sarcoidosis 
and pseudomonas pneumonia.  A February 2004 treatment record 
from Southeast Missouri Health Clinic showed an assessment of 
severe COPD and recurrent pseudomonas infection.  

From February 2004 to April 2004, the veteran was treated at 
St. Francis Medical Center, primarily by Dr. K.I.K. and 
E.M.B., M.D.  In March 2004, Dr. K.I.K. diagnosed the veteran 
with sarcoidosis, recurrent respiratory tract infection, and 
bilateral large "bolus" disease involving both lungs.  The 
veteran underwent surgery for bullous emphysema and chest 
tubes were inserted.  Consultations in March 2004 and April 
2004 confirmed that the veteran had severe lung disease with 
respiratory failure and that he probably had early multiple 
organ failure.  Dr. E.M.B. issued the final summary in April 
2004, wherein he listed the discharge diagnoses as bullous 
emphysema, respiratory insufficiency, and bilateral 
pneumonia.  Dr. E.M.B. signed the death certificate and 
listed pneumonia as the immediate cause of death.

The post-service medical evidence of record since 1999 
thoroughly details the severity and treatment of the 
veteran's lung disabilities.  However, the private treatment 
records do not contain a medical opinion as to the etiology 
of the veteran's pneumonia or any associated disease process 
leading to his death.  The January 2004 record that included 
a medical history of lung problems dating back to 1979 is not 
probative of the issue because the physician merely noted the 
veteran's assertion of such and the physician did not comment 
on whether the current lung disabilities were in any way 
related to any problems that occurred during service.

Pursuant to the Board's remand, a VA medical opinion was 
obtained in September 2008 that addressed whether the 
veteran's pneumonia or associated disease process that led to 
the veteran's death was related to his military service.  The 
opinion is probative of the salient question of whether a 
service-connected disability was either the principal or a 
contributory cause of the veteran's death.

The Board's remand requested that a physician address the 
issue and both a nurse practitioner and a physician from the 
St. Louis VAMC reviewed the claims file, including the 
service medical records.  The medical professionals noted the 
one instance of in-service treatment for an acute respiratory 
disease and the report of shortness of breath at the 
separation examination.  They also noted that the separation 
examination report did not list an abnormality of the lungs.  
It was noted that the veteran had multiple years of post-
service treatment for lung problems and that he died 
secondary to pneumonia and respiratory problems.  Upon review 
of the complete active duty records and claims file, the 
medical professionals could find no correlation between the 
veteran's death of pneumonia and the records during active 
duty.  The opinion was that it was not likely that active 
duty was the cause of the veteran's death.

The evidence of record establishes that the veteran died as a 
result of pneumonia and that he had several other lung 
disabilities that likely contributed to his death.  Although 
the veteran was treated for acute respiratory disease and he 
complained of shortness of breath during military service, 
the September 2008 VA medical professionals did not find that 
more recent lung disabilities, including pneumonia, were 
related to the veteran's military service.  The opinion was 
based on a review of all of the evidence in the claims file 
and it is consistent with the record.  There is no competent 
medical opinion evidence that contradicts the conclusion.  
Based on the September 2008 VA opinion and the other evidence 
of record, the Board finds that the disease process leading 
to the veteran's death, which included pneumonia, is not 
attributable to his active military service.

Additionally, the Board notes that there is no objective 
evidence that bronchiectasis or sarcoidosis manifested to a 
compensable degree within one year of the veteran's 
separation from military service.  Those diseases were first 
diagnosed in 1999, which was over fifteen years after 
service.  The evidence of record dated within one year after 
separation included the July 1983 VA examination report that 
indicated the respiratory system was negative.  Thus, service 
connection for the cause of the veteran's death is not 
warranted on a presumptive basis.  See 38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.

The Board has considered the appellant's written contentions 
and hearing testimony with regard to her cause of death claim 
and does not doubt the sincerity of the appellant's belief 
that the veteran's death was related to his time in service.  
Although the appellant indicated that she was trained as a 
practical nurse, the Board does not find that her opinion 
outweighs that of the VA medical professionals with more 
expertise.  There is no indication that the appellant has any 
specialized expertise that would allow her to issue a 
probative opinion on the etiology of a lung disability.  See, 
e.g., Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

For all the foregoing reasons, the Board finds that the claim 
of service connection for the cause of the veteran's death 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the appellant's claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

B. Accrued Benefits

Accrued benefits are periodic monetary benefits (other than 
insurance and servicemen's indemnity) to which an individual 
was entitled at death under existing ratings or decisions and 
under laws administered by the VA Secretary, or those based 
on evidence in the file at date of death and due and unpaid, 
that shall, upon the death of such individual, be paid to the 
surviving spouse or other appropriate party.  38 U.S.C.A. 
§ 5121 (West 2002 & Supp. 2008); 38 C.F.R. § 3.1000 (2008).  
While an accrued benefits claim is separate from the 
veteran's claim filed prior to death, the accrued benefits 
claim is derivative of the veteran's claim; thus, an 
appellant takes the veteran's claim as it stood on the date 
of death, but within the limits established by law.  
Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).

Similar to the analysis of the cause of death claim, the 
evidence does not support an award of service connection for 
a lung disability on a direct or presumptive basis, for 
accrued benefits purposes.  Only the evidence in the file at 
the date of death is to be reviewed for accrued benefits 
claims.  See 38 C.F.R. § 3.1000(d).  Although some of the 
private treatment records were not of record at the time of 
the veteran's death, and the September 2008 VA opinion had 
not yet been obtained, the remaining evidence did not show 
that the veteran had a lung disability (including COPD, 
emphysema, asthma, and sarcoidosis) that was attributable to 
his active military service.  While the veteran had current 
diagnoses of lung disabilities and in-service complaints and 
treatment of respiratory problems, there was no medical 
evidence of record showing a nexus between the veteran's lung 
disabilities and his military service.  Moreover, as 
described above, there was no objective evidence that 
bronchiectasis or sarcoidosis manifested to a compensable 
degree within one year of the veteran's separation from 
military service.  The benefit-of-the-doubt doctrine does not 
apply here because the Board finds that the preponderance of 
the evidence is against the claim of service connection for a 
lung disability for accrued benefits purposes.


ORDER

Service connection for the cause of the veteran's death is 
denied.

Service connection for a lung disability, for accrued 
benefits purposes, is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


